In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Town of Clarkstown which, inter alia, accepted a fire district map submitted by respondent Valley Cottage Fire District, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Kelly, J.), dated November 3, 1982, which dismissed the *887petition without prejudice to petitioner’s right to prepare a map showing the boundaries of its district and vacated a preliminary injunction granted by order of the same court (Gagliardi, J.), dated January 24, 1973. 1 Appeal dismissed and judgment dated November 3,1982 vacated. The petition raised an issue of substantial evidence and should have been transferred to this court for review. We may, however, consider the matter de novo as though it had been properly transferred (Sierra v McGuire, 91 AD2d 179, 181; see, also, Matter of O’Donnell v Rozzi, 99 AD2d 494). 11 Determination confirmed, proceeding dismissed on the merits, and preliminary injunction granted by the order dated January 24, 1973 vacated. No opinion. 11 One bill of costs is awarded to respondents appearing separately and filing separate briefs. Gibbons, J. P., Bracken, Weinstein and Lawrence, JJ., concur.